t c memo united_states tax_court edward d tonitis petitioner v commissioner of internal revenue respondent docket no filed date william randolph klein for petitioner lorianne d masano for respondent memorandum opinion cohen judge respondent determined deficiencies and additions to tax as follows additions to tax i r c year deficiency sec_6651 sec_6654 dollar_figure dollar_figure -- big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure after concessions the issue for decision is whether petitioner’s failure_to_file tax returns was due to fraud unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background petitioner resided in sarasota florida at the time that he filed his petition in this case the petition was filed by petitioner pro_se and set forth various frivolous tax_protester arguments it was followed by frivolous motions after the case was set for trial petitioner employed counsel and filed delinquent federal_income_tax returns for the years in issue petitioner through counsel also entered into a stipulation of settlement in which the parties agreed to reduced deficiencies and additions to tax under sec_6654 in the answer to the petition respondent alleged various facts in support of the determination that petitioner’s failure_to_file tax returns and underpayment_of_tax for the years in issue was due to fraud petitioner failed to file a reply notwithstanding a motion by respondent under rule c and the matters set forth in respondent’s answer are deemed admitted for purposes of this case respondent then filed a motion for summary_judgment which was set for hearing at the time of trial petitioner was permitted to testify with respect to the claim of fraud and was at his counsel’s request provided an opportunity to file a brief he failed to file a brief the facts set forth below are based on the matters deemed admitted and petitioner’s testimony at trial petitioner received a degree in finance in from the university of south florida after receiving his degree he worked as a loan officer or mortgage banker at various companies eventually he started his own mortgage brokerage business known as colonial mortgage corp prior to petitioner filed individual federal_income_tax returns prepared by a certified_public_accountant in petitioner purchased two unincorporated business_trust organizations ubtos from abusive trust promoter joseph nelson sweet the two ubtos never filed income_tax returns petitioner did not maintain a personal checking account during the years in issue he deposited his personal income into a bank account opened in the name of one of the ubtos petitioner was the sole signatory on the bank account during the years in issue petitioner received unreported income as follows wages dollar_figure dollar_figure dollar_figure dollar_figure nonemployee income dollar_figure dollar_figure dollar_figure -- dividends dollar_figure dollar_figure dollar_figure -- funder fee dollar_figure -- -- -- rents -- -- dollar_figure -- s corp income -- -- dollar_figure big_number petitioner received multiple forms w-2 wage and tax statement and forms from various payers for the years in issue petitioner failed to maintain or to submit to the internal_revenue_service irs for examination complete and adequate books and accounts of his income-producing activities for each of the years in issue as required by the applicable provisions of the internal_revenue_code and the regulations promulgated thereunder when the irs requested the records and thereafter issued a summons for them petitioner sent letters containing frivolous tax-avoidance arguments and filed a motion in a florida state court to quash the summons in the absence of adequate_records the irs computed petitioner’s taxable_income for the years in issue by reference to bank_deposits information returns and information obtained from third-party_contacts petitioner was the 100-percent shareholder of colonial mortgage corp for and colonial mortgage corp was formed on date and made an s election on date effective date colonial mortgage corp filed corporate_income_tax returns and the related schedules k-1 shareholder’s share of income credits deductions etc for and petitioner’s failure to report the various items of income that he received during the years in issue his use of sham trusts to conceal income his failure to cooperate in determining his tax_liability his submission of correspondence to the irs espousing frivolous tax-avoidance arguments and his 4-year pattern of failing to file federal_income_tax returns were all done with the intent to evade tax discussion petitioner never moved to set_aside the matters deemed admitted as a result of his failure_to_file a reply even when reminded to do so under rule he has not contradicted in any way the material facts set forth in the answer upon which respondent relies in support of the determination that petitioner’s failure_to_file was due to fraud he did not file an affidavit in opposition to the motion for summary_judgment however petitioner was permitted to testify see rule b d he denied that he intended to defraud the united_states and testified i relied on the advice of david simmons joseph sweet david swanson amongst others that you know as far as not filing was okay i’ve seen what they’ve done you know over the years for the last seven eight years promoting and telling people not to do this and they’re out there doing it petitioner did not provide any information about the professional qualifications of the named individuals sec_6651 provides a penalty of percent of the amount_required_to_be_shown_as_tax on unfiled returns if the failure_to_file the returns is fraudulent under sec_6651 as in any other case involving the issue of fraud with intent to evade tax the burden_of_proof with respect to that issue is on the commissioner and that burden_of_proof is to be carried by clear_and_convincing evidence sec_7454 rule b 102_tc_632 badges_of_fraud such as a pattern of unreported income failing to file returns concealment of assets by purporting to convey them to a_trust failure to maintain or produce records or otherwise cooperate with the irs and submission of frivolous arguments may be established as matters deemed admitted see eg 77_tc_334 houser v commissioner tcmemo_2000_111 newton v commissioner tcmemo_1998_422 campbell v commissioner tcmemo_1997_415 collins v commissioner tcmemo_1997_291 devlin v commissioner tcmemo_1997_256 even if we were to disregard the conclusory allegations of fraudulent intent to which petitioner admitted by failing to file a reply the undisputed facts would constitute clear_and_convincing evidence of fraud in this case we have considered petitioner’s testimony and his denial of fraudulent intent petitioner acknowledged that he continued failing to file tax returns until the eve of trial of this case the thrust of his testimony is that petitioner and others pursued their course of tax protest as long as they could get away with it see 99_tc_202 on consideration of the facts deemed admitted and petitioner’s testimony in opposition to the motion for summary_judgment we conclude that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law respondent’s motion for summary_judgment as modified in the stipulation of settled issues will be granted an appropriate order and decision will be entered
